722 N.W.2d 897 (2006)
In re Jacob Benjamin JACKSON and Samantha Marin Jackson, Minors.
Department of Human Services, f/k/a Family Independence Agency, Petitioner-Appellee,
v.
Traci Beth Jackson, Respondent-Appellant, and
Paul D. Jackson, Respondent.
Docket No. 132273. COA No. 267963.
Supreme Court of Michigan.
November 3, 2006.
On order of the Court, the application for leave to appeal the September 21, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.